Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 1 of 12 Page ID #:918




 1

 2

 3                         UNITED STATES DISTRICT COURT

 4                        CENTRAL DISTRICT OF CALIFORNIA

 5                               SOUTHERN DIVISION

 6

 7    UNITED STATES OF AMERICA,           )
                                          )
 8                                        )
                   PLAINTIFF,             )
 9                                        )
                   V.                     )   SA CR 20-00060-JLS
10                                        )
                                          )   SANTA ANA, CALIFORNIA
11    STEPHEN WILLIAM BEAL,               )
                                          )   FEBRUARY 24, 2020
12                                        )   (10:51 A.M. TO 11:29 A.M.)
                   DEFENDANT.             )
13                                        )

14

15                              INITIAL APPEARANCE
                            POST-INDICTMENT ARRAIGNMENT
16
                        BEFORE THE HONORABLE AUTUMN SPAETH
17                        UNITED STATES MAGISTRATE JUDGE

18
      APPEARANCES:                 SEE NEXT PAGE
19
      COURT REPORTER:              RECORDED; COURT SMART
20
      COURTROOM DEPUTY:            KRISTEE HOPKINS
21
      TRANSCRIBER:                 DOROTHY BABYKIN
22                                 COURTHOUSE SERVICES
                                   1218 VALEBROOK PLACE
23                                 GLENDORA, CALIFORNIA      91740
                                   (626) 963-0566
24

25    PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING;
      TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 2 of 12 Page ID #:919




                                                                          2

 1    APPEARANCES:

 2    FOR THE PLAINTIFF UNITED STATES OF AMERICA:

 3               NICOLA T. HANNA
                 UNITED STATES ATTORNEY
 4               BY: BRANDON D. FOX
                 CHIEF, CRIMINAL DIVISION
 5               ASSISTANT UNITED STATES ATTORNEY
                 BY: MARK P. TAKLA
 6               ASSISTANT UNITED STATES ATTORNEY
                 TERRORISM AND EXPORT CRIMES SECTION
 7               SANTA ANA DIVISION
                 411 WEST 4TH STREET
 8               SUITE 8000
                 SANTA ANA, CALIFORNIA 92701
 9

10    FOR THE DEFENDANT STEPHEN WILLIAM BEAL:

11               AMY KARLIN, INTERIM                .
                 FEDERAL PUBLIC DEFENDER
12               BY: AMY KARLIN
                 FEDERAL PUBLIC DEFENDER
13               321 EAST 2ND STREET
                 LOS ANGELES, CALIFORNIA       90012
14

15

16

17

18

19

20

21

22

23

24

25
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 3 of 12 Page ID #:920




                                                                          3

 1                                  I N D E X
      SA CR 20-00060-JLS                                    FEBRUARY 24, 2020
 2
      PROCEEDINGS:    INITIAL APPEARANCE AND POST-INDICTMENT
 3                    ARRAIGNMENT

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 4 of 12 Page ID #:921




                                                                          4

 1           SANTA ANA, CALIFORNIA; FEBRUARY 24, 2020; 10:51 A.M.

 2               THE CLERK:     ALL RISE.

 3               THIS UNITED STATES DISTRICT COURT IS NOW IN SESSION.

 4               THE HONORABLE AUTUMN D. SPAETH, UNITED STATES

 5    MAGISTRATE JUDGE, PRESIDING.

 6               THE COURT:     ALL RIGHT.     GOOD MORNING, EVERYBODY.

 7               PLEASE BE SEATED.

 8               OKAY.    LET'S START WITH THE APPEARANCES OF -- FROM

 9    PRETRIAL SERVICES AND FROM OUR INTERPRETER.

10               U.S. PROBATION AND PRETRIAL SERVICES OFFICER RUIZ:

11    JESUS RUIZ, UNITED STATES PROBATION AND PRETRIAL SERVICES

12    OFFICER.

13               THE COURT:     GOOD MORNING.

14               U.S. PROBATION AND PRETRIAL SERVICES OFFICER RUIZ:

15    GOOD MORNING.

16               SPANISH INTERPRETER:        ANALEA -- STAFF INTERPRETER.

17               THE COURT:     GOOD MORNING.

18               OKAY.

19               ALL RIGHT.     SO, BEFORE WE CALL YOUR INDIVIDUAL CASES,

20    I WILL ADVISE ALL DEFENDANTS OF THEIR STATUTORY AND

21    CONSTITUTIONAL RIGHTS IN CONNECTION WITH THIS -- WITH THESE

22    PROCEEDINGS AND EXPLAIN THE PROCEDURE FOLLOWED IN THIS COURT.

23               PLEASE LISTEN CAREFULLY.

24               YOU ARE HERE BECAUSE YOU ARE CHARGED WITH ONE OR MORE

25    VIOLATIONS OF FEDERAL LAW.
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 5 of 12 Page ID #:922




                                                                          5

 1                 THE CHARGES AGAINST YOU ARE CONTAINED IN AN

 2    INDICTMENT OR INFORMATION.       A COPY OF THE CHARGING DOCUMENT HAS

 3    BEEN GIVEN TO YOU TODAY.

 4                 YOU ARE ENTITLED TO A SPEEDY AND PUBLIC TRIAL BY JURY

 5    OR BY A JUDGE ALONE IF A JURY IS WAIVED BY YOU AND BY COUNSEL

 6    FOR THE GOVERNMENT.

 7                 YOU HAVE A RIGHT TO RETAIN AND BE REPRESENTED BY AN

 8    ATTORNEY AT ALL STAGES OF YOUR CRIMINAL CASE.

 9                 IF YOU CANNOT AFFORD AN ATTORNEY YOU HAVE A RIGHT TO

10    REQUEST THAT THE COURT APPOINT AN ATTORNEY TO REPRESENT YOU AT

11    THE GOVERNMENT'S EXPENSE.

12                 IN THIS CASE YOU WILL BE ASKED TO SUBMIT A FINANCIAL

13    AFFIDAVIT FOR THE COURT'S APPROVAL BEFORE COUNSEL WILL BE

14    APPOINTED.

15                 ANY FALSE OR MISLEADING STATEMENTS IN THAT AFFIDAVIT

16    MAY SUBJECT YOU TO FURTHER PROSECUTION FOR VIOLATING FEDERAL

17    LAW.

18                 YOU HAVE A RIGHT TO BE PERSONALLY PRESENT AT THIS

19    ARRAIGNMENT AND AT ALL PROCEEDINGS WHICH MAY FOLLOW, INCLUDING

20    AT THE TIME OF THE PLEA AND EVERY STAGE OF YOUR TRIAL,

21    INCLUDING THE IMPANELMENT OF THE JURY AND THE RETURN OF THE

22    VERDICT.

23                 BUT YOU ARE WARNED THAT YOU MAY BE TRIED AND/OR

24    SENTENCED IN ABSENTIA -- THAT MEANS WITHOUT YOU BEING PRESENT

25    IF YOU DELIBERATELY FAIL TO MAKE COURT APPEARANCES WITHOUT A
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 6 of 12 Page ID #:923




                                                                          6

 1    GOOD REASON.

 2                 YOU ARE ENTITLED TO SEE AND HEAR THE EVIDENCE AND

 3    WITNESSES AGAINST YOU AND TO CROSS-EXAMINE THOSE WITNESSES.

 4                 YOU ARE ENTITLED TO SUBPOENA WITNESSES AND COMPEL THE

 5    PRODUCTION OF OTHER EVIDENCE AT YOUR -- ON YOUR OWN BEHALF.

 6                 THIS WILL BE AT NO COST TO YOU IF YOU ARE INDIGENT.

 7                 IT'S NOT NECESSARY FOR YOU TO PROVE YOUR INNOCENCE.

 8    IT'S THE BURDEN OF THE GOVERNMENT TO PROVE YOUR GUILT BEYOND A

 9    REASONABLE DOUBT.

10                 YOU HAVE A PRIVILEGE AGAINST SELF-INCRIMINATION.

11                 THIS MEANS THAT YOU HAVE A RIGHT TO REMAIN SILENT.

12    IF YOU MAKE A STATEMENT IT MAY BE USED AGAINST YOU IN THESE AND

13    LATER PROCEEDINGS.

14                 IF YOU ARE NOT A CITIZEN OF THE UNITED STATES, YOU

15    HAVE A RIGHT TO REQUEST THAT THE GOVERNMENT NOTIFY YOUR

16    CONSULATE THAT YOU'VE BEEN ARRESTED.

17                 IF TODAY IS YOUR INITIAL APPEARANCE YOU HAVE A RIGHT

18    TO HAVE THE CONDITIONS OF YOUR RELEASE DETERMINED IN ACCORDANCE

19    WITH THE PROVISIONS OF THE BAIL REFORM ACT.

20                 IF THE GOVERNMENT SEEKS DETENTION YOU HAVE A RIGHT TO

21    A HEARING ON THE FIRST DATE OF YOUR APPEARANCE OR WITHIN THREE

22    TO FIVE DAYS OF YOUR FIRST APPEARANCE IF A CONTINUANCE IS

23    REQUESTED.

24                 IN THE EVENT THAT THE COURT ORDERS YOU DETAINED, YOU

25    HAVE A RIGHT UPON APPLICATION OF YOUR COUNSEL TO HAVE THE
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 7 of 12 Page ID #:924




                                                                          7

 1    MATTER REVIEWED BY THE CRIMINAL DUTY JUDGE OR OTHER DISTRICT

 2    JUDGE WHO MAY BE ASSIGNED TO YOUR CASE.

 3               YOU HAVE A RIGHT TO BE PRESENT AT ALL SUBSEQUENT

 4    HEARINGS WHERE FURTHER ARGUMENT WILL BE HEARD REGARDING THE

 5    MODIFYING OF THE CONDITIONS OF YOUR RELEASE.

 6               IF YOU HAVE BEEN WRITTED IN BECAUSE YOU WERE ALREADY

 7    IN CUSTODY, YOU MAY WAIVE YOUR RIGHT TO HAVE A DETENTION

 8    HEARING AT THIS STAGE OF THE PROCEEDINGS AND INSTEAD RESERVE

 9    YOUR RIGHT TO A DETENTION HEARING AT SUCH TIME IF YOU BECOME --

10    IF YOU ARE RELEASED FROM THE OTHER CUSTODY.

11               TODAY EACH OF YOUR CASES WILL BE ASSIGNED TO A

12    DISTRICT JUDGE OF THIS COURT.

13               THE PARTICULAR DISTRICT JUDGE FOR YOUR CASE HAS BEEN

14    SELECTED IN ACCORDANCE WITH THE CENTRAL DISTRICT OF

15    CALIFORNIA'S CASE ASSIGNMENT RULES.

16               ALL MOTIONS ARE RESERVED AND MUST BE MADE BEFORE THE

17    DISTRICT JUDGE TO WHOM THE CASE IS ASSIGNED.

18               DEFENDANTS AND COUNSEL ARE ORDERED TO APPEAR BEFORE

19    THE DISTRICT JUDGE AT THE DATES AND TIMES THAT WILL BE GIVEN TO

20    YOU WHEN YOUR CASE IS CALLED.

21               IF YOU WERE CHARGED BY INDICTMENT OR INFORMATION IN

22    THIS DISTRICT, YOU HAVE A RIGHT TO HAVE THE CHARGING DOCUMENT

23    READ OR SUMMARIZED TO YOU IN OPEN COURT BEFORE YOU ENTER A

24    PLEA.

25               YOU CAN GIVE UP YOUR RIGHT TO A PUBLIC READING OF THE
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 8 of 12 Page ID #:925




                                                                          8

 1    CHARGES.

 2                 AT TODAY'S ARRAIGNMENT A PLEA OF NOT GUILTY WILL BE

 3    TAKEN.     AND A TRIAL DATE WILL BE SET.

 4                 I'LL NOW ASK THE CLERK TO PLEASE CALL THE CALENDAR.

 5                 (PROCEEDINGS HEARD IN UNRELATED MATTERS.)

 6                 THE CLERK:    CALLING CASE SA CR 20-60, UNITED STATES

 7    OF AMERICA VERSUS STEPHEN WILLIAM BEAL.

 8                 MR. TAKLA:    GOOD MORNING, YOUR HONOR.

 9                 MARK TAKLA ON BEHALF OF THE UNITED STATES.

10                 THE COURT:    GOOD MORNING.

11                 MS. KARLIN:    GOOD MORNING, YOUR HONOR.

12                 AMY KARLIN APPEARING ON BEHALF OF MR. BEAL.         I'VE

13    BEEN PREVIOUSLY APPOINTED, BUT WE DID FILL OUT ANOTHER

14    FINANCIAL FOR THIS CASE.

15                 THE COURT:    OKAY.   AND, SO, DO YOU SEEK APPOINTMENT

16    FOR THIS CASE --

17                 MS. KARLIN:    FOR THIS CASE.

18                 THE COURT: -- AS WELL, RIGHT?

19                 MS. KARLIN:    YES.

20                 THE COURT:    OKAY.   GOOD MORNING.

21                 GOOD MORNING, MR. BEAL.

22                 THE DEFENDANT:    GOOD MORNING, YOUR HONOR.

23                 THE COURT:    OKAY.

24                 SO, LET'S SEE, SIR, I HAVE ANOTHER FINANCIAL

25    AFFIDAVIT IN MY FILE FOR YOU.
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 9 of 12 Page ID #:926




                                                                          9

 1               IS THAT YOUR SIGNATURE?

 2               THE DEFENDANT:     YES.

 3               THE COURT:     OKAY.     AND IS THE INFORMATION IN THIS

 4    FINANCIAL AFFIDAVIT TRUE AND CORRECT?

 5               THE DEFENDANT:     YES, YOUR HONOR.

 6               THE COURT:     BASED ON THE FINANCIAL AFFIDAVIT, THE

 7    COURT FINDS THAT THE DEFENDANT IS ENTITLED TO THE APPOINTMENT

 8    OF COUNSEL AND APPOINTS MS. KARLIN FROM THE FEDERAL PUBLIC

 9    DEFENDER'S OFFICE TO REPRESENT HIM.

10               NOW, SIR, HAVE YOU HAD THE OPPORTUNITY TO REVIEW THE

11    INDICTMENT THAT'S BEEN FILED AGAINST YOU?

12               THE DEFENDANT:     YES, YOUR HONOR.

13               THE COURT:     NOW, I'M NOT ASKING YOU TO ADMIT OR DENY

14    THE TRUTH OF THE CHARGES.         BUT DO YOU UNDERSTAND WHAT IT IS THE

15    GOVERNMENT CLAIMS THAT YOU DID?

16               THE DEFENDANT:     YES, YOUR HONOR.

17               THE COURT:     OKAY.

18               NOW, LET ME JUST DOUBLE-CHECK.        YES, I HAVE A REQUEST

19    FOR DETENTION IN MY FILE.         SO, I'M RIGHT THERE.

20               HOW WOULD YOU LIKE TO PROCEED?

21               MS. KARLIN:     WE WOULD SUBMIT AT THIS TIME, YOUR

22    HONOR.

23               THE COURT:     OKAY.

24               ALL RIGHT.     WOULD THE GOVERNMENT LIKE TO MAKE A

25    PROFFER?
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 10 of 12 Page ID #:927




                                                                           10

 1                MR. TAKLA:    YES, YOUR HONOR.     THE GOVERNMENT PROFFERS

 2    THE INDICTMENT.

 3                THE GOVERNMENT ALSO NOTES THAT THE DEFENDANT HAS BEEN

 4    INDICTED ON A DIFFERENT CASE INVOLVING SOME SERIOUS VIOLENT

 5    OFFENSES.    SO, WE WOULD PROFFER THAT ALSO.

 6                THE COURT:    OKAY.

 7                ALL RIGHT.    BASED ON THE GOVERNMENT'S PROFFER, THE

 8    COURT FINDS THAT THERE ARE NO CONDITION OR COMBINATIONS OF

 9    CONDITIONS OF RELEASE THAT WOULD REASONABLY ASSURE THE

10    APPEARANCE OF THE DEFENDANT AT FUTURE COURT PROCEEDINGS AND THE

11    SAFETY OF THE COMMUNITY AND OTHERS.

12                THE COURT BASES ITS CONCLUSIONS ON THE FACT THAT IN

13    PART THE DEFENDANT IS CURRENTLY IN CUSTODY -- FEDERAL CUSTODY

14    ON OTHER VERY SERIOUS CHARGES WITH THE ALLEGATIONS OF THE USE

15    OF EXPLOSIVES RESULTING IN DEATH.        THE SERIOUS NATURE OF THOSE

16    CHARGES, THE SERIOUS RISK OF FLIGHT AND DANGER TO THE COMMUNITY

17    EXISTS.

18                AS A RESULT THE DEFENDANT WILL BE REMANDED -- REMAINS

19    REMANDED TO THE CUSTODY OF THE UNITED STATES MARSHAL PENDING

20    FURTHER PROCEEDINGS.

21                (PAUSE IN PROCEEDINGS.)

22                THE COURT:    ALL RIGHT.

23                WOULD THE CLERK PLEASE PROCEED WITH THE ARRAIGNMENT.

24                THE CLERK:    MR. BEAL, DID YOU HEAR AND UNDERSTAND THE

25    STATEMENTS OF THIS COURT PERTAINING TO YOUR RIGHTS AND THE
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 11 of 12 Page ID #:928




                                                                           11

 1    APPOINTMENT OF COUNSEL?

 2                THE DEFENDANT:     YES.

 3                THE CLERK:    DID YOU SEE AND SIGN A STATEMENT OF YOUR

 4    RIGHTS?

 5                THE DEFENDANT:     YES.

 6                THE CLERK:    DID YOU RECEIVE A COPY OF THE INDICTMENT?

 7                THE DEFENDANT:     YES.

 8                THE CLERK:    WOULD YOU LIKE THE INDICTMENT READ TO YOU

 9    AT THIS TIME?

10                THE DEFENDANT: NO.

11                THE CLERK:    HOW DO YOU PLEAD TO THE CHARGES CONTAINED

12    IN THE INDICTMENT, GUILTY OR NOT GUILTY?

13                THE DEFENDANT:     NOT GUILTY.

14                THE CLERK:    THANK YOU.

15                THIS CASE HAS BEEN ASSIGNED TO THE CALENDAR OF THE

16    HONORABLE JOSEPHINE L. STATON.

17                JURY TRIAL IS SET APRIL 21, 2020 AT 9:00 A.M.

18                STATUS CONFERENCE IS SET APRIL 10, 2020 AT 8:30 A.M.

19                AND COUNSEL ARE REFERRED TO JUDGE STATON'S PROCEDURES

20    AND SCHEDULES TO OBTAIN A COPY OF THE TRIAL ORDER LOCATED ON

21    THE COURT'S WEBSITE.

22                AND MAY I HAVE A TIME ESTIMATE, PLEASE.

23                MR. TAKLA:    FIVE DAYS.

24                THE CLERK:    THANK YOU.

25                THE COURT:    IS THERE ANYTHING FURTHER?
Case 2:20-cr-00060-JLS Document 54 Filed 10/08/20 Page 12 of 12 Page ID #:929




                                                                           12

 1                MS. KARLIN:     NO, YOUR HONOR.

 2                THANK YOU.

 3                MR. TAKLA:     NO, YOUR HONOR.

 4                THANK YOU.

 5                THE COURT:     ALL RIGHT.

 6                THE DEFENDANT IS REMANDED TO THE CUSTODY OF THE

 7    UNITED STATES MARSHAL.

 8                (PROCEEDINGS ADJOURNED AT 11:29 A.M.)

 9

10

11                             C E R T I F I C A T E

12

13
               I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT
14    FROM THE ELECTRONIC SOUND RECORDING OF THE PROCEEDINGS IN THE
      ABOVE-ENTITLED MATTER.
15

16
      /S/ DOROTHY BABYKIN                                10/8/20
17    ______________________________                     ___________
      FEDERALLY CERTIFIED TRANSCRIBER                    DATED
18    DOROTHY BABYKIN

19

20

21

22

23

24

25
